Russell, C. J.
In the opinion which I originally prepared in behalf of the court I held that none of the rulings upon which the petition for certiorari is predicated requires a reversal of the judgment of the .Court of Appeals in the present case. My opinion was not accepted by the court; and instead of the judgment of the Court of Appeals having been affirmed in accordance with my view of the case as a whole, the majority of the court have entered judgment reversing the judgment of the Court of Appeals, for the reasons stated in the opinion. I am still of the opinion that the Court of Appeals did not err in ruling that the instructions of which complaint was made in the petition for certiorari did not require the grant of a new trial, nor did the admission of the evidence, which affords the basis of another reason for a reversal as stated by the majority of the court. I adhere to my opinion as included *251in the statement that none of the rulings upon which the application for certiorari was based requires a reversal, which is peculiarly applicable to the admission of the evidence referred to in the majority opinion. For these reasons I dissent from the judgment of the majority.